     Case 2:16-cv-01925-TLN-DMC Document 43 Filed 04/16/21 Page 1 of 2
1

2

3

4

5

6

7

8                               IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COREY JEROME ELDER,                               No. 2:16-CV-1925-TLN-DMC-P

12                        Plaintiff,

13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    SILVA, et al.,

15                        Defendants.

16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   §1983. The Court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Deborah Barnes for the court’s

20   Settlement Week program to conduct a settlement conference on May 25, 2021 at 10:00 a.m. The

21   settlement conference will be conducted by video conference. The Court will issue the necessary

22   transportation order in due course.

23   In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Deborah Barnes

25                on May 25, 2021 at 10:00 a.m. The settlement conference will be conducted by video

26                conference.

27          2. Each party must have a principle with full and unlimited authority to negotiate and

28                enter into a binding settlement attend. Those in attendance must be prepared to

                                                       1
     Case 2:16-cv-01925-TLN-DMC Document 43 Filed 04/16/21 Page 2 of 2
1            discuss the claims, defenses, and damages. The failure of any counsel, party, or

2            authorized person subject to this order to appear in person, or as otherwise authorized

3            by the court, may result in the imposition of sanctions.

4         3. Each party shall provide a confidential settlement statement to chambers, no later than

5            May 18, 2021, via email to dborders@caed.uscourts.gov. If plaintiff is unable to

6            access the internet, he shall, on or before May 11, 2021, send his statement to the court

7            by mail at 501 I Street, Sacramento, CA 95814, and indicate on the envelope and on

8            the face of the statement that it is a confidential communication to Magistrate Judge

9            Barnes. Such statements shall not be filed with the Clerk or served on the opposing

10           party. However, each party shall notify the other party that the statement has been

11           submitted to the judge’s chambers.

12        4. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

13           at Folsom State Prison, via facsimile at (916) 351-3086 or via email.

14

15        Dated: April 16, 2021
                                                        ____________________________________
16                                                      DENNIS M. COTA
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
